DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first and second, opposite, flow faces" in section (b)(C) of the claim. There is insufficient antecedent basis for this limitation in the claim. Claims 20 – 26 depend from claim 19 and are also rejected. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 7 and 10 both require the filter media pack to have a rectangular cr0ss-sectional shape. This limitation, however, is already recited in claim 1, see section (a)(i). Therefore, claims 7 and 10 each fail to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 – 3, 6, 7, 9, and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DE 88 08 632 (hereinafter referred to as DE ‘632).
	In regard to claim 1, as shown in figures 1 – 4, DE ‘632 discloses an air filter cartridge (1) having a filter media pack (3). The filter media pack (3) has first and second, opposite flow faces, and has an axial direction extending from the first flow face to the second flow face. The filter media pack (3) has a rectangular cross-sectional shape in a direction perpendicular to the axial direction. The filter media pack (3) comprises four sides, including a first pair of first and second opposite sides and a second pair of first and second opposite sides, extending between the first flow face and the second flow face. The media pack (3) has a first cross-dimension extending in a direction from the first side to the second side of the first pair of first and second opposite sides, and a second cross-dimension extending in a direction from the first side to the second side of the second pair of first and second opposite sides. The filter cartridge further includes a housing seal arrangement (2) extending around the media pack. The housing seal arrangement (2) includes a pinch seal (20). The pinch seal has a first pinch seal surface in complete extension around the media pack. The first pinch seal surface being a surface facing generally in the same direction as one of the first flow face or the second flow face. The housing seal arrangement (2) is configured such that a portion of the first pinch seal surface, in extension in a direction corresponding to the first cross-dimension, varies in distance from the second flow face, in at least selected locations, as best shown in figure 4. The first pinch seal surface can be considered to be positioned spaced from each of the first flow face and the second flow face, as shown in figures 2 – 4. 
	In regard to claims 2 and 3, the first pinch seal surface includes opposite first side sections extending across the first pair of first and second opposite sides of the filter media pack, and opposite second side sections extending across the second pair of first and second opposite side of the filter media pack. As shown in figures 2 – 4, the opposite first side sections being parallel to one another and extending at an angle Y of greater than zero, relative to the second flow face. The angle is shown to be less than 45 degrees. 
	In regard to claim 6, each of the opposite second side sections extends in a direction parallel to one of the first flow face or the second flow face, in a direction of extension between the opposite first side sections, as shown in figures 2 – 4. 
	In regard to claims 7 and 10, as discussed above, the filter media pack (3) has a rectangular cross-sectional shape. 
	In regard to claim 9, the filter media pack (3) includes zig-zag folded filter media. In this case the areas between the peaks can be considered to form inlet flow channels open to flow at one of the flow faces, and the area between the troughs can be considered to form outlet flow channels open to flow at the opposite flow face. 

Claims 1 – 4, 6 – 10, 12, 13, 15 – 20, and 22 – 26 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent Application Publication No. 2008/0276582 to Boehrs et al. (hereinafter referred to as Boehrs).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	In regard to claim 1, as best shown in figures 7, 8, and 8B, Boehrs discloses a filter cartridge (300) having a media pack (303). The filter media pack (303) has first and second, opposite flow faces, and has an axial direction extending from the first flow face to the second flow face. The filter media pack (303) has a rectangular cross-sectional shape in a direction perpendicular to the axial direction. The filter media pack (303) comprises four sides, including a first pair of first and second opposite sides and a second pair of first and second opposite sides, extending between the first flow face and the second flow face. The media pack (303) has a first cross-dimension extending in a direction from the first side to the second side of the first pair of first and second opposite sides, and a second cross-dimension extending in a direction from the first side to the second side of the second pair of first and second opposite sides. The filter cartridge further includes a housing seal arrangement (330) extending around the media pack. The housing seal arrangement can be considered to include a pinch seal. The pinch seal has a first pinch seal surface in complete extension around the media pack (303). The first pinch seal surface being a surface facing generally in the same direction as one of the first flow face or the second flow face. The housing seal arrangement (330) is configured such that a portion of the first pinch seal surface, in extension in a direction corresponding to the first cross-dimension, varies in distance from the second flow face, in at least selected locations, as best shown by angle CC in figure 8B. The first pinch seal surface is positioned spaced from each of the first flow face and the second flow face, as shown in figures 7, 8, and 8B.
	In regard to claims 2 – 4, the first pinch seal surface includes opposite first side sections extending across the first pair of first and second opposite sides of the filter media pack, and opposite second side sections extending across the second pair of first and second opposite side of the filter media pack. As shown in figures 2 – 4, the opposite first side sections being parallel to one another and extending at an angle Y (CC) of greater than zero, relative to the second flow face. The angle (CC) is disclosed to be less than 45 degrees, and at least 5 degrees.
	In regard to claim 6, each of the opposite second side sections extends in a direction parallel to one of the first flow face or the second flow face, in a direction of extension between the opposite first side sections, as shown in figures 7, 8, and 8B.
	In regard to claims 7 and 10, as discussed above, the filter media pack (3) has a rectangular cross-sectional shape.	
	In regard to claim 8, as shown in figure 1, Boehrs uses a media pack having alternating formed filter media (3) and facing filter media (4). The formed filter media (3) has flow channels (11) formed therein. 
	In regard to claim 9, as shown in figure 1, the filter media pack includes 
inlet flow channels open to flow at one of the first flow face or second flow face, and outlet flow channels open to flow at the other of the first flow face or the second flow face.
	In regard to claims 12 and 13, at least 15% of a volume of the media pack is positioned on each side of the pinch seal arrangement (330), as shown in figure 8B. 
	In regard to claims 15 and 16, as shown in figure 6A, one of the first pair of opposite sides or the second pair of opposite sides includes molded-in-place panels thereover. 
	In regard to claim 17, the other of the sides include sheets of material (340, 341) thereover.
	In regard to claim 18, Boehrs includes a first cross-dimension that is longer than the second cross-dimension.
	In regard to claim 19, as best shown in figures 7, 8, and 8B, Boehrs discloses a filter cartridge (300) having a media pack (303). The filter media pack (303) has first and second, opposite flow faces, and has an axial direction extending from the first flow face to the second flow face. Either flow face can be an inlet flow face, with the opposite then inherently the outlet flow face. The filter media pack (303) has a rectangular cross-sectional shape in a direction perpendicular to the axial direction. The media pack (303) has a first cross-dimension perpendicular to a direction between the inlet flow face and the outlet flow face, and a second cross-dimension, perpendicular to a direction between the inlet flow face and the outlet flow face and also perpendicular to the first cross-dimension. The filter media pack (303) comprising alternating formed filter media (3) and facing filter media (4), wherein the formed filter media has flow channels (11) formed therein, as best shown in figure 1. The filter cartridge further includes a housing seal arrangement (330) extending around the media pack. The housing seal arrangement can be considered to include a pinch seal. The first pinch seal surface being a surface facing generally in the same direction as one of the inlet flow face or the outlet flow face. The housing seal arrangement (330) includes opposite first side sections extending across the first pair of first and second sides of the filter media pack, and the opposite first side sections being parallel to one another and extending at an angle Y (which is the angle CC in figure 8B) of greater than zero, relative the outlet flow face. The pinch seal surface is positioned spaced from each of the first and second, opposite, flow faces, as shown in figures 7, 8, and 8B. 
	In regard to claim 20, the first and second flow faces form the inlet and outlet flow faces. The first pinch seal surface is equally positioned spaced from each of the inlet flow face and the outlet flow face
	In regard to claim 22, Boehrs includes a first cross-dimension that is longer than the second cross-dimension. 
	In regard to claims 23 and 24, the facing media, as broadly recited in the claim, can be considered to be either the corrugated media (3) or the non-corrugated media (4). 
	In regard to claim 25, as shown in figure 1, the filter media pack includes inlet flow channels open to flow at the inlet flow face, and outlet flow channels open to flow at the outlet flow face. 
	In regard to claim 26, the alternating formed filter media (3) and facing filter media (4) are secured to each other at one of the inlet flow face or the outlet flow face using a sealant bead (14), as shown in figure 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 14, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE ‘632.
	DE ‘632 is discussed above in section 8. DE ‘632 does not disclose the dimensions of the media pack. Therefore, in regard to claims 5 and 18, DE ‘632 does not disclose the opposite first side sections to be longer than the opposite second side sections, or for the first cross-dimension to be longer than the second cross dimension. There is no evidence the dimensions of the media pack are critical. DE ‘632 noted the filter cartridge is designed to be adaptable to different filter housing.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify DE ’632 to form the opposite first side sections to be longer than the opposite second side sections and/or for the first cross-dimension to be longer than the second cross dimension given that this allows the filter cartridge to best fit within a desired filter housing. 
	In regard to claim 14, there is also no evidence the depth of the filter media pack, i.e. the distance between the flow faces, is critical. It would similarly have been obvious to one of ordinary skill in the art at the time of the invention to modify DE ’632 to form the distance between the flow face to be greater than the second cross-dimension given that this allows the filter cartridge to best fit within a desired filter housing. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 30 of U.S. Patent No. 10,864,475. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 30 of the ‘475 patent disclose all of the limitations in claims 1 – 26 of the present application. 
Claims 1, 4, 7, 10, 11, 19 – 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 of U.S. Patent No. 10,065,145. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 6 of the ‘145 patent disclose all of the features in claims 1, 4, 7, 10, 11, and 19 – 26 of the present application.
Claims 1, 4, 7, 10, 11, and 19 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 9,180,399. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 16 of the ‘399 patent disclose a filter cartridge having all of the features in claims 1, 4, 7, 10, 11, and 19 – 21 of the present application.
Claims 1, 4, 7, 10, 11, and 19 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 8,636,820. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 19 of the ‘820 patent disclose a filter cartridge having all of the features in claims 1, 4, 7, 10, 11, and 19 – 21 of the present application.
Claims 1, 4, 7, 10, 11, and 19 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 8,496,723. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 14 disclose a filter cartridge having all of the features in claims 1, 4, 7, 10, 11, and 19 – 21 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773